Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
	Clams 1-19 are pending. Claims 9 and 18 are canceled. Claims 1, 10 and 19 are amended.

Response to Arguments
	Applicant’s arguments regarding the 103 rejection of the claims are persuasive.
	The prior art does not does not disclose the amended subject matter and a search of the prior art does not yield a reference which may be logically combined with the present reference.
	The claims are amended to recite subject matter disclosed in representative figure 10F where a user is required to supply biometric authentication in order to view a generated code.

Allowable Subject Matter

Claims 1-8, 10-17 and 19 are allowed.

The prior art does not disclose, either alone or in combination, the elements of the independent claims.
The claims are amended to recite subject matter disclosed in representative figure 10F where a user is required to supply biometric authentication in order to view a generated code.

The closest prior art is:
Duncan (2014/0229380)
Scanlon (2016/0012412)
Gonzalez (2007/0011724)
Arakawa (2008/0150677). 

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E RANKINS whose telephone number is (571)270-3465.  The examiner can normally be reached on 9-530 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM E RANKINS/Primary Examiner, Art Unit 3694